                                                                                   .LlClZp
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                             OCT 2 5 2019
                                   Richmond Division
                                                                                CLERK, L.S. ;   CCjoRT


JOHN DOUGLAS HAYES,JR.,

       Plaintiff,

V.                                              Civil Action No. 3:19CV325-HEH


PHIL GRIMES,et al.

       Defendants.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff

must allege that a person acting under color of state law deprived him or her of a

constitutional right or of a right conferred by a law ofthe United States. See Dowe v.

Total Action Against Poverty in Roanoke Valley^ 145 F.3d 653,658 (4th Cir. 1998)

(citing 42 U.S.C. § 1983). In his current complaint. Plaintiff does not identify the

particular constitutional right that was violated by the defendants' conduct.

Accordingly, by Memorandum Order entered on October 2, 2019, the Court directed

Plaintiff to submit a particularized complaint within fourteen(14)days ofthe date of

entry thereof. The Court warned Plaintiff that the failure to submit the particularized

complaint would result in the dismissal of the action.

       More than fourteen(14) days have elapsed since the entry of the October 2, 2019

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise
respond to the October 2, 2019 Memorandum Order. Accordingly, the action will be

dismissed without prejudice.

        An appropriate order will accompany this Memorandum Opinion.


                                ^
        -                       HENRY E. HUDSON
Date:                           SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
